USCA11 Case: 20-10142    Date Filed: 03/01/2021    Page: 1 of 7



                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10142
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:18-cv-02525-MSS-SPF


KEITH ROBERT CALDWELL Sr.,

                                                           Plaintiff-Appellant,

                                 versus



U.S. DEPARTMENT OF TRANSPORTATION,
U.S. ATTORNEY GENERAL,
U.S. ATTORNEY'S OFFICE,


                                                         Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (March 1, 2021)
             USCA11 Case: 20-10142         Date Filed: 03/01/2021       Page: 2 of 7



Before JILL PRYOR, GRANT and ANDERSON, Circuit Judges.

PER CURIAM:

       Keith R. Caldwell Sr., pro se, appeals the district court’s order dismissing

for failure to state a claim his amended complaint, which alleged, as relevant here,

violations of the National Traffic and Motor Vehicle Safety Act (“Safety Act”),

49 U.S.C. § 30118 et seq. The district court dismissed the claim after concluding

that, under this Court’s precedent, the Safety Act provides no private right of

action. After careful review, we affirm.

                                    I.    BACKGROUND

       The basis of this action is a 2016 car crash in which Caldwell sustained

serious injuries.1 The collision occurred when the brakes in Caldwell’s 2013

Dodge Durango failed, causing his car to ram into the car in front of him, which

was slowing for a red light. After the collision, Caldwell learned that his Dodge

Durango had been recalled for a brake defect. He contacted Dodge, who installed

a brake booster in his car but determined that the missing booster did not cause the

collision.




       1
        When reviewing a district court’s grant of a motion to dismiss for failure to state a
claim, we accept as true the well-pled allegations in the complaint. Hill v. White, 321 F.3d 1334,
1335 (11th Cir. 2003). We thus recite the facts as Caldwell alleged them.

                                                2
              USCA11 Case: 20-10142           Date Filed: 03/01/2021      Page: 3 of 7



       Caldwell alleged that various entities of the United States government were

liable under the Safety Act for the collision. 2 He claimed that the government was

liable under the Safety Act for injuries he suffered in the collision because its

failure to “enforce[] [the] rules and laws on the books embolden[ed] the

automobile corporations to let profits and timing dictate the release of new vehicles

on the road.” Doc. 1 at 18.3 The government moved to dismiss the complaint for

failure to state a claim under Federal Rule of Civil Procedure 12(b)(6), arguing,

among other things, that the Safety Act provides no private right of action. The

district court dismissed the complaint with leave to amend. It agreed with the

government that the Safety Act provides no private right of action under this

Court’s precedent. See Ayres v. Gen. Motors Corp., 234 F.3d 514, 522–23 (11th

Cir. 2000).4




       2
          In his filings, Caldwell invoked a number of provisions of the United States Code and a
provision of the Code of Federal Regulations related to the nation’s federal traffic safety scheme,
including 49 U.S.C. §§ 301, 30118, 30120 and 49 C.F.R. § 393.48. On appeal, he does not
clarify whether each of these invocations was intended to assert a distinct claim; instead, he
assumes that they constitute a single claim under the “Safety Act.” Following Caldwell’s lead,
in this opinion we assume he intended to bring a single claim under the Safety Act against each
defendant.
       3
           “Doc.” numbers refer to the district court’s docket entries.
       4
        In his initial complaint, Caldwell also named Dodge Chrysler Group and Sergio
Marchionne as defendants. After he failed to properly serve Dodge Chrysler Group and
Marchionne, the district court dismissed them from the action. Caldwell has raised no argument
on appeal challenging the dismissal of his claims against these defendants; he has therefore
abandoned any argument to that effect. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.
2008).

                                                   3
           USCA11 Case: 20-10142            Date Filed: 03/01/2021       Page: 4 of 7



       Caldwell filed an amended complaint in which he reaffirmed the allegations

made in his initial complaint and made untethered references to the Fourteenth and

Fifteenth Amendments to the United States Constitution. The government moved

to dismiss for failure to state a claim. It again argued that Caldwell’s Safety Act

claim failed for want of a private right of action. And it argued that Caldwell

failed to plead facts supporting a theory of liability under the Fourteenth or

Fifteenth Amendments. The district court granted the motion, dismissing

Caldwell’s amended complaint with prejudice. 5 This is Caldwell’s appeal.

                             II.    STANDARD OF REVIEW

       This Court reviews de novo a district court order dismissing a complaint

under Rule 12(b)(6) for failure to state claim, accepting all allegations in the

complaint as true and construing them in the light most favorable to the plaintiff.

Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003). We also review de novo



       5
          The district court construed Caldwell’s references to the Fourteenth and Fifteenth
Amendments as allegations of constitutional violations and ruled that those allegations failed to
state a claim for relief. It reasoned that Caldwell alleged no facts suggesting that state action
deprived him of a constitutionally protected interest under the Fourteenth Amendment or of his
right to vote under the Fifteenth Amendment. Although Caldwell’s brief on appeal is sprinkled
with constitutional references, they all appear to relate to his Safety Act claim. Thus, Caldwell
has not raised on appeal—and has therefore abandoned—any argument that the district court
erred in dismissing his constitutional allegations. See Timson, 518 F.3d at 874 (“While we read
briefs filed by pro se litigants liberally, issues not briefed on appeal by a pro se litigant are
deemed abandoned.”) (internal citation omitted). But even if Caldwell had not waived the
argument, for the reasons explained by the district court, Caldwell’s references to the Fourteenth
and Fifteenth Amendments in his amended complaint failed to allege violations of his
constitutional rights.

                                                4
           USCA11 Case: 20-10142          Date Filed: 03/01/2021      Page: 5 of 7



“whether a statute creates by implication a private right of action.” Love v. Delta

Air Lines, 310 F.3d 1347, 1351 (11th Cir. 2002). We liberally construe pro se

pleadings. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

                                  III.    DISCUSSION

       The sole issue that Caldwell raises on appeal is whether the district court

erred in concluding that his Safety Act claim failed because our decision in Ayres

established that there is no private right of action under the Act. He argues that the

district court’s reliance on Ayres was erroneous because (1) Ayres was wrongly

decided and (2) Ayres does not extend to this case because his complained-of

injuries are more serious than the injuries suffered by the Ayres plaintiffs. We

disagree with both arguments. 6

       First, Caldwell argues that we should reverse the district court because

Ayres, which concluded that “the Safety Act confers no private [right] of action,”

was wrongly decided and should be overruled. 234 F.3d at 522. We reject this

argument because we, as a panel, cannot overrule another panel’s decision.

“Under the well-established prior panel precedent rule of this Circuit, the holding

       6
          On appeal, the government argues that the district court lacked subject matter
jurisdiction over Caldwell’s Safety Act claim because the government has not waived sovereign
immunity for claims under the Safety Act. We disagree. Caldwell’s Safety Act claim sought
injunctive relief. Under the Administrative Procedures Act, 5 U.S.C. § 702, the government has
waived sovereign immunity as to claims for injunctive relief. See Elend v. Basham, 471 F.3d
1199, 1203 (11th Cir. 2006) (explaining that § 702 removes governmental immunity from suits
seeking “injunctive relief against federal agencies or employees acting in their official
capacity”).

                                               5
          USCA11 Case: 20-10142        Date Filed: 03/01/2021     Page: 6 of 7



of the first panel to address an issue is the law of this Circuit, thereby binding all

subsequent panels unless and until the first panel’s holding is overruled by the

Court sitting en banc or by the Supreme Court.” Smith v. GTE Corp., 236 F.3d
1292, 1300 n.8 (11th Cir. 2001). Ayres has been overruled neither by this Court

sitting en banc nor the Supreme Court. Thus, even if we agreed with Caldwell that

Ayres was wrongly decided, we would have no power to overrule it and reverse the

district court on that ground.

      Second, Caldwell argues that Ayres’s conclusion that the Safety Act

provides no private right of action does not bar his suit because he alleged more

serious injuries than the plaintiffs alleged in Ayres, where plaintiffs sought

compensation for the “dimin[ished] value of their cars and the expense of assorted

repairs.” Ayres, 234 F.3d at 516. We reject this argument, too. Our conclusion in

Ayres that “the Safety Act confers no private [right] of action” was a conclusion of

law based on our interpretation of the Act. Id. at 522–23; see also Alexander v.

Sandoval, 532 U.S. 275, 286–87 (2001) (explaining that the question whether

Congress created a private right of action in a statute is one of “[s]tatutory intent”).

Thus, none of the factual differences between this case and Ayres that Caldwell

points out bears on whether the Safety Act provides a private right of action.




                                           6
          USCA11 Case: 20-10142      Date Filed: 03/01/2021    Page: 7 of 7



                                   IV. CONCLUSION

      For the foregoing reasons, we affirm the district court’s dismissal of this

action.

      AFFIRMED.




                                          7